Citation Nr: 1703906	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for a movement disorder/seizures, to include as residuals of a head injury.

3.  Entitlement to service connection for a back disability, to include as a residual of a head injury. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD), major depressive disorder (MDD) and generalized anxiety disorder (GAD). 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO, in part, declined to reopen previously denied claims for service connection for seizures, residuals of a head injury and tension headaches. The RO also denied service connection for a back disability.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Wichita, Kansas RO. 

In November 2011, the Veteran testified before a Decision Review Officer (DRO) on the issues of entitlement to service connection for tension headaches, seizures, to include as a residual of a head injury and back disability, to include as a residual of a head injury.  A copy of the November 2011 hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

In an October 2012 decision, the Board, in part, found that new and material evidence had not been received to reopen the previously denied claims for service connection for tension headaches and seizure disorder, to include as a residual of a head injury, and denied the claim for service connection for a back disorder.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, pursuant to a Joint Motion for Vacatur and Remand (Joint Motion), the Court vacated and remanded the appeal back to the Board.  In a May 2013 Order, the Court adopted the Joint Motion agreed to by the Secretary of Veterans Affairs and the Veteran's Counsel (Parties).  In the Joint Motion, the Parties specifically requested that the Board's denial of the above-cited issues be vacated and returned to the Board for further medical development. 

In a December 2013 decision, the Board reopened the previously denied claims for service connection for tension headaches and seizures, to include as a residual of a head injury.  The Board remanded the underlying service connection claims for these disabilities, as well as the claim for service connection for a back disability, to the RO for additional development.  Notably, the RO was to schedule the Veteran for VA examinations to determine the nature and etiology of these disabilities.  VA examined the Veteran in May 2014.  (See May 2014 VA Back, Peripheral Nerve and Headaches Disability Benefits Questionnaires (DBQs)).  These matters have returned to the Board for further appellate consideration. 

This appeal also stems from a July 2014 rating action issued by the Wichita, Kansas RO.  By that rating action, the RO declined to reopen previously denied claims for service connection for MDD and GAD.  The Veteran appealed this rating action to the Board.  The issues certified to the Board, in part, addressed the question of whether new and material evidence has been received to reopen previously denied claims for service connection for MDD and GAD.  The Board notes that the medical evidence of record reflects that the Veteran has also been diagnosed as having PTSD.  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen does not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2016); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  

In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).
In the instant claim, the Veteran continues to seek service connection for a mental health disability, however variously claimed and diagnosed, as due to events he experienced during military service, notably in Vietnam.  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, MDD and GAD.

Issues numbered two (2) through four (4) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's tension headaches were incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tension headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that because its decision to award service connection for tension headaches in the decision below is a complete grant of the benefit sought, a discussion of VA's duty to notify and assist is not necessary.

The Veteran seeks service connection for tension headaches.  After a brief discussion of the laws and regulations governing service connection, the Board will analyze the merits of the claim. 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran reported that he began suffering from headaches after he struck his head during military service and, as a result, he has experienced headaches on a recurrent basis since that time.  (See May 2014 Back Disability Benefits Questionnaire (DBQ) at page (pg.). 2).  The Veteran's service treatment records pertinently reflect that he was diagnosed with tension headaches after he struck his occiput in the barracks during basic training in late May 1969/early June 1969.  Currently, he has been diagnosed with tension headaches.  (See May 2014 Headaches DBQ).  The Board finds that the competent evidence of record confirms that he has experienced recurrent headaches since his separation from service as he is competent to report the occurrence of headaches since they are within his realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 Rd.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his statements.  As such, the Board finds his lay statements are both competent and credible and, therefore, ultimately probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

During a May 2014 examination, the Veteran complained of having experienced daily headaches.  Nonetheless, the VA examiner indicated that VA records did not list headaches as an active medical problem.  In addition, according to the VA examiner, three (3) [VA] progress notes dated from 2011 documented that he had not had headaches.  During the May 2014 examination, the Veteran described having received treatment from a private health care clinician for his headaches, but he did not provide any supporting documentation.  The VA examiner concluded that the most likely scenario was that the Veteran had developed a headache condition during military service that had later resolved.  (See May 2014 VA Spine/Headache and Peripheral Nerve DBQs at pg. 21).  

The Board finds the VA examiner's May 2014 opinion to be of reduced probative value in evaluating the claim because he discounted the Veteran's reports of having had headaches since the in-service head injury, to include those described as daily during the examination.  He merely discounted the Veteran's complaints because they were not listed as an active medical problem in recent VA treatment notes.  Based on this inadequacy, the Board finds that the VA examiner's findings should be afforded reduced probative value.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Therefore, based on service treatment records reflecting that the Veteran was diagnosed as having tension headaches after he struck his head in 1969 and his competent and credible lay statements that he has experienced headaches since that time, the Board finds that his current tension headaches had their onset in service, and thus service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tension headaches is granted. 


REMAND

The Board finds that prior to further appellate consideration of the claims for service connection for a movement disorder/seizures, to include as residuals of a head injury; a back disability, to include as a residual of a head injury; and the claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include MDD, GAD and PTSD, additional procedural and substantive development is required.  Specifically, the AOJ should schedule the Veteran for a video conference hearing before a Veterans Law Judge on the new and material evidence issue; obtain outstanding VA treatment records; obtain addendum opinions from the March 2014 VA examiner addressing the etiology of the Veteran's seizure and low back disabilities; and, request that the AOJ issue a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of a September 2014 SSOC, wherein the AOJ addressed, in part, the claims for service connection for seizure and back disabilities.  The Board will discuss the reasons for remand below. 

i) Outstanding Hearing Request-New and Material Evidence Claim

In June 2015, VA received two (2) Substantive Appeals from the Veteran, which were submitted in response to the RO's May 2015 Statement of the Case (SOC), wherein it addressed the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  On one (1) of the VA Form 9s, the Veteran declined a hearing before a Veterans Laws Judge (VLJ), however, he requested the same on the second VA Form 9.  (See VA Form 9s, received by VA on June 27, 2015).  In a July 2015 written argument to VA, the Veteran's attorney indicated that the Veteran would appear at the Wichita, Kansas RO for a videoconference hearing before a VLJ and that he would phone-in via Columbus, Ohio.  In a December 2016 letter to the Veteran, the Board requested that the Veteran indicate whether he desired a hearing on all issues on appeal or just specific ones.  A copy of the letter was sent to the representative.  Neither the Veteran nor the represented responded to the Board's letter within the requested 30 days.  As the Veteran's VA Form 9 in which he requested a video conference hearing before a VLJ was received within a month of issuance of the RO's May 2015 SOC, wherein it addressed the new and material evidence issue on appeal, and as he included a Xeroxed copy of an excerpt from the May 2015 SOC along with that VA Form 9, the Board finds that there remains an outstanding video conference hearing request on the new and material evidence issue only.  Thus, the Board finds that a remand is required so that the Veteran can be scheduled for a videoconference hearing on the new and material evidence issue, as he has requested.  38 C.F.R. § 20.704 (2016).

ii) Outstanding VA treatment records-All Claims

On VA Form 21-537EZ, Application for Pension, received by VA in June 2015, the Veteran reported that he had continued to seek treatment for his anxiety/depression and seizures from the Wichita, Kansas and Kansas City, Missouri VA Medical Centers (VAMCs).  While reports from these VAMCs, dated through May 2015 are of record, more recent reports are absent.  As these outstanding reports might contain evidence as to the etiology and onset of the Veteran's claimed acquired psychiatric, seizure and back disorders, they should be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

iii) VA examinations-Seizure and Back Disabilities

a. Seizure Disability

The Veteran seeks service connection for a seizure disability.  He contends that he  has a seizure disorder that had its onset during military service after he hit his head in the barracks during basic training.  The Veteran's service treatment records (STRs) pertinently reflect that he was diagnosed with tension headaches after he struck his occiput in the barracks during basic training in late May 1969/early June 1969.  X-rays of the skull were negative.  While the Veteran continued to complain of dizziness and "black out spells" in June 1969, there was no evidence of any focal neurological signs, severe head trauma or seizures.  The Veteran's head and neurological system were evaluated as "normal" during a July 1969 service discharge examination report.  On an accompanying Report of Medical History, the Veteran indicated that he had had fainting spells or dizziness and had a history of head trauma. 

Post-service evidence includes, in part, a VA clinician's October 2009 opinion that the Veteran's seizure disorder was "possibly related to" his in-service head trauma.  (See October 2009 VA report).  In light of the above-cited STRs confirming that the Veteran had complaints of dizziness and black out spells after he had sustained an in-service head injury and the VA clinician's equivocal yet favorable opinion, the Board remanded the claim to have the Veteran undergo a VA examination to determine the etiology of any current seizure disorder.  VA examined the Veteran in May 2014.  After a review of the above-cited evidence, the VA physician opined that there was insufficient evidence to document a current or past seizure disorder.  The VA physician reasoned that although the Veteran's STRs noted that he had  'blacked out,' a seizure event had not been witnessed.  The VA physician maintained that many VA notes had addressed the Veteran's [seizure] problem without citing to any objective evidence.  In this regard, the VA physician related that a recent electroencephalogram (EEG) report showed evidence of treatment for a seizure disorder, but not a seizure focus, with the attending VA physician having entered a diagnosis of 'pseudoseizures'.  (See May 2014 VA Peripheral Nerve/Back and Headache DBQs at pg. 21).  

The Board notes that in late May 2014, the Veteran was evaluated at a VA clinic for his seizures.  The attending VA urologist noted that a recent neurological evaluation of the Veteran, to include a normal EEG, had revealed, in part, "body jerking spells."  The VA urologist opined that the Veteran's spells were likely myoclonic not epileptogenic in nature, and that they could have represented a psychogenic movement disorder versus non-epileptiform seizures.  (See May 28, 2014 VA treatment report, included in VA reports, dated from May 2008 to May 2015, at pg. 65 and labeled as "CAPRI" in the Veteran's electronic record on May 26, 2015).  Thus, in view of this diagnosis, the Board finds that an addendum opinion should be obtained from the May 2014 VA physician that addresses whether any diagnosed movement disorder, to include a psychogenic movement disorder versus non-epileptiform seizures is etiologically related to the in-service head injury or had its onset during miliary service.  

b. Back Disability

The Veteran seeks service connection for a back disability.  He maintains that his current back disability is a result of the in-service head trauma.  (See November 2011 Transcript (T.) at pg. 4)).  

VA examined the Veteran to determine the etiology of his back disability in May 2014.  At the close of the VA examination, the VA physician opined that there was insufficient evidence to document a lumbar spine condition during military service, and that his current back condition, currently (then) diagnosed as degenerative changes of the lumbar spine, had developed subsequent thereto.  The VA physician reasoned that the Veteran's STRs did not show any complaints or back pain or evaluations of the lumbar spine, and that the Veteran might have injured his lumbar spine in post-service motor vehicle accidents in 1988 and 1993.  (Parenthetically, the Board observes that the Veteran was involved in a 1986 motor vehicle accident and personal assaults in 1988 and 1993).  (See May 2014 VA Spine/Peripheral Nerve and Headaches DBQs.  The Board notes that a basis for the May 2014 VA examiner's negative etiological opinion was an absence of evidence of treatment for back problems in the Veteran's STRs.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new opinion from a physician is required.

iv) Issuance of an SSOC-Seizure and Back Claims

The Board notes that VA treatment records, dated from May 2008 to May 2015, were included into the Veteran's VBMS electronic record after issuance of a September 2014 SSOC, wherein the RO, in part, addressed the claims for service connection for seizure and back disabilities.  The law, effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and the preliminary interpretative guidance provided to the ROs via VBA Fast Letter 14-02, permits evidence to be considered without a waiver of initial RO review if the evidence was submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013.  Here, the Veteran's substantive appeal with respect to the claims for service connection for seizure and back disabilities was filed before February 2, 2013; thus, a waiver is required with respect to the above-cited evidence.  The Board notes that the Veteran signed a 30-day waiver, wherein he waived initial review by the RO of evidence submitted by him to VA.  (See 30-day waiver, signed by the Veteran in June 2012).  However, the above-cited evidence that was received by VA was not submitted by the Veteran or his attorney, but was garnered by VA pursuant to its duty to assist.  As these records contain clinical findings referable to the Veteran's claimed seizure, back and acquired psychiatric disabilities, they are pertinent to the service connection and new and material claims for these disabilities and, thus, a waiver is required, or, in its absence, these records must be addressed by the RO in an SSOC.

Accordingly, the case is REMANDED to the RO for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for the Veteran's movement disorder/seizures, back and acquired psychiatric disabilities, to include PTSD, MDD and GAD that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility, including the VAMCs in Wichita, Kansas and Kansas City Missouri since May 2015.  All such available documents should be associated with the Veteran's VBMS electronic record.

2.  After completing the above directive and associating any outstanding evidence with the electronic record, obtain an addendum medical opinion from the VA physician who provided a May 2014 opinion that addressed, in part, the etiology of the Veteran's claimed movement disorder/seizure disorder and back disorder (or, if unavailable, from another medical professional with appropriate expertise).  The Veteran's electronic records, including a copy of this remand, must be made available to the May 2014 physician, or other reviewing clinician, for review of pertinent documents therein.  A notation to the effect that this review has taken place should be made in the evaluation report.  

a.) Regarding the Veteran's claimed movement disorder/seizure disorder, the May 2014 VA physician, or other reviewing clinician, is requested to review the record, and provide a response to the following questions as it relates to the Veteran's movement disorder/seizure disorder: 
 
Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's psychogenic movement disorder versus non epileptiform seizures movement disorder, diagnosed by a VA clinician in late May 2014, is etiologically related to the Veteran's 
in-service head trauma or had its onset during military service? 

In providing a response to the foregoing question, the May 2014 VA physician (or other reviewing clinician) is hereby informed that the Veteran has a diagnosis of a movement disorder/seizures for the purpose of this appeal.   The May 2014 VA physician, or other reviewing clinician, is requested to comment on the following evidence:  (i) STRs reflecting that the Veteran had struck his occiput in the barracks during basic training in late May 1969/early June 1969; (ii) STRs, dated from June to July 1969, reflecting that the Veteran had complained, in part, of dizziness and blackout spells.  There was no evidence of any local neurological signs or significant head trauma.  X-rays of the skull were negative; (iii) a July 1969 service discharge examination report reflecting that the Veteran was found to have been neurologically "normal;" and, (iv) July 1969 Report of Medical History reflecting that the Veteran complained of having had dizziness/fainting spells.

b.) Regarding the Veteran's back disability, the May 2014 VA physician (or other reviewing clinician) should provide an opinion, with consideration of the Veteran's statements regarding having had low back problems as a result of the in-service head trauma, as to whether it is at least as likely as not (50 percent or higher degree of probability) that the diagnosed degenerative changes of the lumbar spine had their onset during military service or are otherwise found to be etiologically related thereto, to specifically include an incident where he struck his occiput in the barracks during basic training in late May 1969/early June 1969?

The May 2014 VA physician, or other reviewing clinician, is hereby advised that the absence of evidence of treatment for low back symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

c.) If the May 2014 VA physician, or other reviewing clinician, is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered or if the inability is due to the limits of the examiner's knowledge or of medical knowledge in general.

3.  After the requested development has been accomplished, the Veteran's claims for service connection for a movement disorder/seizures and back disability, each to include as secondary to in-service head trauma, should be readjudicated.  If any decision remains adverse to the Veteran, issue him and his attorney an SSOC that addresses all evidence received since issuance of a September 2014 SSOC, wherein the RO addressed these issues.  The Veteran and his attorney must be provided an opportunity to respond.

4.  Following any necessary clarification with the Veteran's attorney, as discussed below, schedule the Veteran for a videoconference hearing on the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, GAD and MDD.  Notify the Veteran and his attorney of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  The Veteran's attorney has advised that the Veteran will attend the hearing at the Wichita RO.  The attorney has indicated that he will be in Cincinnati, Ohio.  The AOJ should appropriately clarify with the attorney from what VA office or offices in Ohio the attorney may participate in the hearing.  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


